Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 03/25/2022.
Reasons for Allowance
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a driver circuit of an image sensor, which prevent a power from being supplied to a digital logic circuit during a time when a specific operation is not performed, thus preventing an increase in a leakage current, power consumption, and a temperature of the driver circuit. Independent claim 1 identifies the distinct limitations “a target row logic circuit configured to generate a pixel control signal corresponding to the target row based on a power supply voltage and the operation directing signal; a power switch configured to connect the power supply voltage to the target row logic circuit during a first time and isolate the power supply voltage from the target row logic circuit during a second time, based on the operation directing signal; and a row driver configured to drive the target row of the pixel array based on the pixel control signal during the first time and drive the target row of the pixel array based on the default signal during the second time”. Independent claim 8 identifies the distinct limitations “a first power switch configured to connect a power supply voltage to the target row latch during the first time and the second time based on the power gating signal; and a digital logic circuit comprising: a target row logic circuit configured to generate a pixel control signal corresponding to the target row based on the power supply voltage and the operating signal; and a second power switch configured to connect the power supply voltage to the target row logic circuit during the first time and the second time based on the power gating signal”. Independent claim 16 identifies the distinct limitations “a digital logic circuit comprising: a target row logic circuit configured to generate a pixel control signal corresponding to the target row based on a power supply voltage and the operation directing signal; and a power switch configured to connect the power supply voltage to the target row logic circuit based on the operation directing signal while the target row logic circuit generates the pixel control signal corresponding to the first operation and the second operation; and a row driver configured to control the first operation and the second operation of the target row, based on the pixel control signal”.
	The closest prior arts Xu et al. (US 2021/0176417 A1) and Subramaniam (US 2009/0001814 A1) all discussed in the Office action dated 01/05/2022, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693